ROBERTSON, Judge.
This petition is filed pursuant to Rule 21, Alabama Rules of Appellate Procedure.
Various motions to effectuate the adoption of petitioner’s two minor children by their stepfather were filed in the Juvenile Court of Houston County, Alabama, on June 21, 1989. The respondent (the juvenile court judge) entered a “Decree Removing Adoption to Juvenile Court” on June 22, 1989. No petitions for adoption had ever been filed in the Probate Court of Houston County. Petitions for adoption were eventually filed in probate court on September 19, 1989, and the probate court transferred the petitions to the juvenile court based on the order of the respondent juvenile court judge.
On authority of § 26-10-1, § 12-12-35, Ala.Code 1975, and Ex parte Hicks, 451 So.2d 324 (Ala.Civ.App.1984), the writ will issue directing the dismissal of all proceedings presently pending in the juvenile court in this matter.
WRIT GRANTED.
RUSSELL, J., concurs.
INGRAM, P.J., not sitting.